

117 HR 3017 IH: Bias In Automobile Stops Act of 2021
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3017IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Mr. Brown (for himself, Mr. Vargas, and Mrs. Hayes) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to provide a grant for research and training in the operation or establishment of an implicit bias training program, and for other purposes.1.Short titleThis Act may be cited as the Bias In Automobile Stops Act of 2021 or BIAS Act of 2021. 2.Implicit bias research and training grants(a)In generalThe Secretary of Transportation shall make grants to institutions of higher education (as such term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) to carry out research, development, technology transfer, and training activities in the operation or establishment of an implicit bias training program as it relates to racial profiling at traffic stops.(b)QualificationsTo be eligible for a grant under this section, an institution of higher education shall—(1)have an active research program or demonstrate, to the satisfaction of the Secretary, that the applicant is beginning a research program to study implicit bias as it relates to racial profiling before and during traffic stops; and(2)partner with State and local police departments to conduct the research described in paragraph (1) and carry out the implementation of implicit bias training with State and local police departments.(c)ReportNo later than 1 year after a grant has been awarded under this section, the institution of higher education awarded the grant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report summarizing the research on implicit bias as it relates to racial profiling before and during traffic stops, and recommendations on effective interventions and trainings. (d)Authorization of appropriationsThere are authorized to be appropriated $20,000,000 for each fiscal year to carry out this section.(e)DefinitionsIn this section, the term implicit bias training program means a program that looks at the attitudes, stereotypes, and lenses human beings develop through various experiences in life that can unconsciously affect how they interact with one another.